UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1562



PAMELA J. DILTZ,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-02-7-1-T)


Submitted:   August 29, 2002              Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pamela J. Diltz, Appellant Pro Se. David I. Pincus, Annette Marie
Wietecha, Dara B. Oliphant, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Pamela J. Diltz appeals the district court’s orders granting

the Government’s motion to enforce an IRS summons and denying

Diltz’s motions for clarification and injunctive relief.                    Our

review of the record and the district court’s opinions discloses no

reversible error.        Accordingly, we affirm on the reasoning of the

district court.        Diltz v. United States, No. CA-02-7-1-T (W.D.N.C.

May 1 & May 17, 2002).         We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented    in   the

materials      before    the   court   and   argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                        2